DETAILED ACTION
	This is a Final Office action in reply to the amendments filed 02/03/2022. Claims 1-6, and 10
are pending. Claims 7-9 have been cancelled by applicant. Claims 1-6, and 10 are considered in this current office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 10 maintain rejected
In view of the amendment, filed 02/03/2022, the drawing, specification, and claim objections
are withdrawn from the previous office action, mailed on 10/07/2021.
The following rejections are maintained for the reason of records given in the previous office
action. The basis of these rejections are the same as given in the office action mailed 10/07/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara et al.
(JP 2015168135), hereinafter Hirahara, in view of Koizmui (US 2017/0001294 A1), hereinafter Koizmui and in further view of Klaus (US 6,200,127 B1).
Regarding Claim 1, Hirahara discloses a print head for a 3D printer (Material Supply
Device 100, Figure 1a), the print head comprising an intake zone (Material supply unit with storage container 91, Figure 1a) with a feeder (Material supply pipe 92, Figure 1a) for a raw material (Resin pellets 1, Figure 1) of variable viscosity ([0005] Line 1), a plasticization zone (Fusion Part 2, Figure 1a) with a heater (Heating part 3, Figure 1a) and a discharge opening (Discharge port 61, Figure 1a) for a liquid phase of the raw material ([0013] Lines 3-5), and a conveyor device (Plunger 4, Figure 1a) for conveying the raw material from the intake zone into the plasticization zone (From Container 91 to Fusion Part 2 [0013] Line 3, Figure 1a), wherein the conveyor device comprises a piston (Piston 7, Figure 1a) configured to be inserted into the intake zone, characterized in that the piston has a first piston section with a piston diameter, (outer peripheral surface of piston 7 Figure 1a which has a diameter associated with it Figure 1b) the first piston section faces the plasticization zone (Fusion Part 2, Figure 1a) and has a guide surface defining the piston diameter (inner surface of cylinder 8 guides piston 7 towards storage portion 6 Figure 1a defining the diameter of piston 7 Figure 1b) and by which the piston interacts with a bore of the print head such that the first piston section is guided in the bore (piston Figure 1a to be inserted into bore for plasticization Figure 1b). 

    PNG
    media_image1.png
    927
    596
    media_image1.png
    Greyscale

Hirahara is deficient in disclosing wherein the piston has a second piston section, a piston diameter of which is smaller than the piston diameter of the first piston section, wherein the piston has a groove which is arranged between the first piston section and a third piston section, the third piston 
Koizmui (US 2017/0001294 A1), in the analogous art, teaches a piston 20 where the piston being configured to advance and retract to hammer a rod for hammering ([0012] Lines 1-9) with a similar three-sectioned piston with annular groove structure (Figure 1) and function to the claimed print head.
Koizmui further discloses the piston has a second piston section (small-diameter section 23,
Figure 1), a piston diameter of which is smaller than the piston diameter of the first piston
section (large-diameter section 22, Figure 1, [0040]). Koizmui further discloses the piston has a groove (control groove 25 Figure 1) which is arranged between the first piston section (large-diameter section 22 Figure 1) and a third piston section (large-diameter section 21, groove 25 arranged between 21 and 22  Figure 1), the third piston section (21 is between 22 and 23 Figure 1) being arranged between the first piston section (22 Figure 1) and the second piston section (23 Figure 1).
The teachings of Koizmui and the claimed invention would be considered analogous because both ascertain to the use piston 20 where the piston is configured to advance and retract ([0012] Lines 1-9) with a similar three-sectioned piston with annular groove structure (Figure 1) and function to the claimed print head. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Hirahara so that the piston has a second piston section, a piston diameter of which is smaller than the piston diameter of the first piston section, wherein the piston has a groove which is arranged between the first piston section and a third piston section, the third piston section being arranged between the first piston section and the second piston section as taught by Koizmui, as the piston of Hirahara since such was recognized to provide a thrust force in the directions of movement of the piston 20, thereby improving upon the plasticization process ([0040] Lines 12-16). Hirahara in view of Koizmui are deficient in disclosing the groove is an empty space.

    PNG
    media_image2.png
    643
    1090
    media_image2.png
    Greyscale

	In another analogous art, Klaus teaches a two-stage injection unit including an extruder for generating a flow of plastic melt, and a melt accumulator for receiving the melt from the extruder and subsequently injecting the melt into a mold cavity, wherein the melt accumulator comprises a plunger received within the bore of the barrel, the plunger having a head attached to an elongated shaft, the plunger being movable relative to the barrel so that it retracts when melt is transferred into the accumulator and advances to inject melt into the mold cavity. (see column 7, lines 28-29; column 8, lines 1-3) further, Klaus disclose alignment problems are overcome by increasing the clearance between the plunger head 30 and plunger shaft 32 with the bore 27 of the accumulator barrel 26. (see column 4, lines 11-14)
	Further, Klaus disclose the plunger shaft (32) is preferably slightly smaller in diameter than the head 30 to provide additional clearance, but is as large as practical to carry the force for injection. (see column 4, lines 25-27)
	Therefore, as to claim 1, Klaus discloses the piston has a groove which is arranged between the first piston section (30) and a third piston section (46, 48), the third piston section (46, 48) being arranged between the first piston section (30) and the second piston section (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Hirahara in view of Koizmui so to have a groove arranged 
Regarding Claim 2, Hirahara in view of Koizmui in view of Klaus disclose all the limitations as set forth above in the rejection of Claim 1. Hirahara further discloses the print head as claimed in Claim 1, characterized in that an axial extent of the guide surface is longer than a maximum axial extent
of an opening area of the feeder leading to the bore (Axial length of surface of 7 is greater than
axial length of opening 92, Figure 1).
Regarding Claim 3, Hirahara in view of Koizmui in view of Klaus disclose all the limitations as set forth above in the rejection of Claims 1 and 2. Hirahara shows in Figure 1 a guide surface of a piston that is certainly greater than 1.3 times the opening area, there must exist a section of that piston which is between 1.1- 1.3 times the opening area. Thus, Hirahara discloses the print head as claimed in Claim 3, characterized in that the axial extent of the guide surface of the piston is inherently between 1.1 and 1.3 times the maximum axial extent of the opening area.
Regarding Claim 4, Hirahara in view of Koizmui in view of Klaus disclose all the limitations as set forth above in the rejection of Claims 1 and 2. Hirahara shows in Figure 1 a guide surface of a piston that is certainly greater than 1.2 times the opening area, there must exist a section of that piston which
is 1.2 times the opening area. Thus, Hirahara discloses the print head as claimed in Claim 4, characterized in that the axial extent of the guide surface of the piston is inherently 1.2 times the maximum axial extent of the opening area.
Regarding Claim 10, Hirahara in view of Koizmui in view of Klaus disclose all the limitations as set forth above in the rejection of Claim 1. Hirahara is deficient in disclosing the print head as claimed in 
Kozmui discloses the first piston section (22 Figure 1) and the third piston section (21 Figure 1) have the same piston diameter. Both are described as large-diameter sections, implying they’re the same diameter as opposed to the small section diameter which is fundamentally different.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have utilized a piston characterized in that the first piston section and the third piston section have the same piston diameter as taught by Koizmui, as the piston of Hirahara for the reasons set forth in Claim 1.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara
(JP 2015168135) in view of Koizmui (US 2017/0001294 A1) and in further view of Klaus (US 6,200,127 B1) as applied to Claim 1 above, and further in view of Ring (US 2010/0286613 A1).
Regarding Claim 5, Hirahara in view of Koizmui in view of Klaus disclose all of the limitations as set forth above in the rejection of Claim 1. Hirahara in view of Koizmui in view of Klaus are deficient in disclosing the print head as claimed in Claim 1, characterized in that an axial extent of the guide surface of the piston is between 1 and 2.5 times a piston diameter of the first piston section.
In the analogous art, Ring teaches a piston 122 (Figures 1-3) which includes a first, second and 
third cylindrical portions 182, 184 and 186 ([0064] Lines 1-3), and are applicable to printers, among
other apparatuses taught ([0047]). Ring discloses a second cylindrical portion 184 that is about 0.127 inch in length and about 0.087 inch in diameter ([0083] Lines 28-35). The second cylindrical portion 184, which acts as a guide surface of the piston 122, has an axial extent that is approximately 1.46 times
the piston diameter, which falls between the claimed range of 1 to 2.5 times. Thus, Ring teaches
that an axial extent of the guide surface of the piston is between 1 and 2.5 times a piston
diameter of the first piston section.

because both disclose a piston 122 (Figures 1-3) which includes a first, second and third cylindrical portions 182, 184 and 186 ([0064] Lines 1-3), and are applicable to printers, among other apparatuses taught ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Hirahara in view of Koizmui in view of Klaus such that an axial extent of the guide surface of the piston is between 1 and 2.5 times a piston diameter of the first piston section as taught by Ring, as the piston of Hirahara in view of Koizmui in view of Klaus since such was recognized to overcome the pretension force on the movable valve member 160 ([0054] Lines 7-12).
Regarding Claim 6, Hirahara in view of Koizmui in view of Klaus discloses all of the limitations as set forth above in the rejection of Claims 1 and 5. Hirahara in view of Koizmui in view of Klaus are deficient in disclosing the print head as claimed in Claim 5, characterized in that the axial extent of the guide surface of the piston is 1.25 times the piston diameter of the first piston section.
Ring discloses a second cylindrical portion 184 that is about 0.127 inch in length and
about 0.087 inch in diameter ([0083] Lines 28-35). The second cylindrical portion 184, which acts as a guide surface of the piston 122, has an axial extent that is approximately 1.46 times the piston diameter.
Although Ring does not explicitly disclose that axial extent of the guide surface is exactly
1.25 times the diameter, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Thus, it would be obvious to one of ordinary skill in the art to manipulate the ratio to 1.25 times the diameter since there is no functional difference between a 1.25 and 1.46 ratio between the axial extent and diameter (see MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have utilized a piston characterized in that an axial extent of the

Ring, as the piston of Hirahara in view of Koizmui in view of Klaus for the reasons set forth in Claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754